Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10572537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
3.	Prior rejection under 35 U.S.C. 112 of claims 10-14 are withdrawn in view of applicant’s amendments.

Allowable Subject Matter
4.	Claims 1-20 are allowed.


With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“a data structure in which, for each node pair of the plurality of nodes, a count of the number of paths of length S between the node pair is stored in association with the length S; 
modifying the graph, using the processor, to obtain a modification of the graph related to the count of the number of paths of length S; and 

, in combination with the other claimed limitations.   

With respect to independent claim 19, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“generating a data structure in which, for each node pair of the plurality of nodes, a count of the number of paths of length S between the node pair is stored in association with the length S; 
modifying the graph to obtain a modification of the graph related to the count of the number of paths of length S; and 
estimating, based on the data structure and the modification, an objective function that is quantitatively representative of the connections between the nodes.”
, in combination with the other claimed limitations.   

	
With respect to independent claim 20, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“generating a data structure in which, for each node pair of the plurality of nodes, a count of the number of paths of length S between the node pair is stored in association with the length S; 
modifying the graph to obtain a modification of the graph related to the count of the number of paths of length S; and 

, in combination with the other claimed limitations.   

Dependent claims 2-18  are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent Application Publication 20130096967 by Simitsis et. al. (hereafter Simitis, listed) discloses identifying an information integration flow graph having a lowest cost, see abstract.  In doing so, the system provides for transitions to modify information integration flow graphs using one or more heuristics or search algorithms, see 0091.  In other words, the space manager applies heuristics to selectively apply transitions to flow graph 64 and to identify a modified flow graph that meets one or more objective functions, see 0122, 0116, 0112.  In order to determine the 

U.S. Patent Application Publication 20120278261 by Lin et. al. (hereafter Lin) provides for determining importance of data items and their characteristics using centrality measures.  Some centrality measures described provide for a count of the number of paths of length 1 that emanate from a node, see 0050.  Lin does not disclose the recited limitations above.   

U.S. Patent Application Publication 20050050016 by Stanoi et. al. (hereafter Stanoi)provides for hints for a traversal of a tree.  As seen in figure 1 for example, h(1, 2, e) and h(3, 7, e) provide negative hints and thereby reduces the search for e pruning out the tree and by only having to traverse 4 of the 11 nodes, see fig. 1 and 0035.  Stanoi does not disclose the recited limitations above.

U.S. Patent Application Publication 20150372915 by Shen discloses construction of a shape graph 404 in fig. 4C from a trie graph illustrated in fig. 4b, while monitoring with a mapping table fig. 4A.  The count illustrated in fig. 4A is a count value that indicates a number of occurrences of nodes in the trie that share the shape id.  That for example the count in 410 of fig. 4a is a count indicating that the left and right childs are zero for shape ID of 1.  In the example, 420a, 420b, 420c all have indicated shape id 1, and none of them have a left and right child, and therefore the count in fig. 4a in 410 is a count of 3.  See 0050.  Shen does not disclose the recited limitations above.


Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.